      Case 1:19-cv-01578-VEC-DCF Document 139
                                          138 Filed 10/02/20 Page 1 of 1




                        Gregory Zimmer, Esq.
GZimmer@GZimmerLegal.com
O: (914) 402-5683
M: (516) 991-1116
                                                                          October 2, 2020


VIA ECF

Honorable Debra Freeman, U.S. Magistrate Judge
United States District Court
Southern District of New York
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007-1312


                Re: In re Navidea Biopharmaceuticals Litigation, Case No. 19-cv-01578–VEC


Dear Judge Freeman:

        As the Court is aware, we represent Defendant/Counterclaim Plaintiff/Third-Party
Complaint Plaintiff Michael M. Goldberg, M.D. (“Dr. Goldberg”) in the above-referenced
action. We write to confirm that on a telephonic conference held on September 30, 2020, with
the consent of counsel for all parties, Your Honor granted Dr. Goldberg an extension of his time
to submit fee applications for indemnification and advancement pursuant to the August 24, 2020
Opinion and Order of Hon. Judge Valerie E. Caproni from September 30, 2020 until October 2,
2020.

        Thank for your attention to this matter.
 As stated at the 9/30/20 conference, the           Respectfully submitted,
 requested extension is granted.

 Dated: 10/2/2020
                                                    /s/ Gregory Zimmer, Esq.
        nunc pro tunc to 9/30/2020




360 Lexington Avenue, Suite 1502                                      New York, New York 10017
